


110 HR 6649 IH: Foster Children Opportunity

U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6649
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2008
			Mr. Stark (for
			 himself and Mr. Becerra) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  require States to help alien children in the child welfare system apply for all
		  available forms of immigration relief, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foster Children Opportunity
			 Act.
		2.State plan
			 requirement to have procedures to help alien children in the child welfare
			 system achieve special immigrant juvenile status and lawful permanent resident
			 statusSect. 471(a)(27) of the
			 Social Security Act (42 U.S.C. 671(a)(27)) is amended by inserting , and
			 if the child is an alien, for assisting the child in applying for special
			 immigrant juvenile status, lawful permanent resident status, and other forms of
			 relief under immigration law, before the child exits foster care, if doing so
			 would be in the best interests of the child before the period.
		3.Requirement that
			 State child welfare agencies document their efforts to pursue legal immigrant
			 status for eligible alien foster childrenSection 475(1) of the Social Security Act
			 (42 U.S.C. 675(1)) is amended by adding at the end the following:
			
				(F)In the case of an alien child who may
				qualify for special immigrant juvenile status, lawful permanent resident
				status, and other forms of relief under immigration law, documentation of the
				steps the agency is taking in assisting the child to obtain the status before
				exiting foster care, including whether the requisite petitions have been filed
				on behalf of the child, and whether assistance has been provided to secure
				immigration legal counsel for the
				child.
				.
		4.Requirement to
			 file petitions for special immigrant status and lawful permanent resident
			 status for alien foster children in appropriate casesSection 475(5)(C)(i) of the Social Security
			 Act (42 U.S.C. 675(5)(C)(i)) is amended by inserting , and, in the case
			 of an alien child who will not be returned to a parent of the child, the
			 hearing shall determine whether petitions for special immigrant juvenile status
			 and lawful permanent resident status have been filed on behalf of the child
			 and, if such a petition has not been so filed, whether it is in the best
			 interests of the child to have such a petition so filed or to have immigration
			 counsel appointed before the semicolon.
		5.Authority to use
			 court improvement program grant funds to educate and train judges and lawyers
			 to assist alien children in achieving special immigrant juvenile status and
			 lawful permanent resident statusSection 438(a)(2) of the Social Security Act
			 (42 U.S.C. 629h(a)(2)) is amended—
			(1)by striking
			 and at the end of subparagraph (A);
			(2)by adding
			 and at the end of subparagraph (B); and
			(3)by adding at the
			 end the following:
				
					(C)to educate and train judges and attorneys
				to assist alien children in achieving special immigrant juvenile status in a
				timely
				manner;
					.
			6.Technical
			 assistance for child welfare agenciesOn request of a State child welfare agency
			 for technical assistance in carrying out the amendments made by this Act, the
			 Secretary of Health and Human Services, in consultation with the Secretary of
			 Homeland Security, shall provide the assistance, and may award grants to and
			 enter into contracts with non-profit or other community-based service providers
			 to perform the assistance.
		7.Effective
			 date
			(a)In
			 generalThe amendments made
			 by this Act shall take effect on the date of the enactment of this Act, and
			 shall apply to payments under part E of title IV of the Social Security Act for
			 quarters beginning on or after such date.
			(b)Delay permitted
			 if State legislation requiredIn the case of a State plan
			 approved under part E of title IV of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirements imposed by this Act, the State plan shall not be
			 regarded as failing to comply with the requirements of such part solely on the
			 basis of the failure of the plan to meet such additional requirements before
			 the 1st day of the 1st calendar quarter beginning after the close of the 1st
			 regular session of the State legislature that ends after the 1-year period
			 beginning with the date of the enactment of this Act. For purposes of the
			 preceding sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is deemed to be a separate regular session of
			 the State legislature.
			
